DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, filed June 3, 2021, have been considered.
	Regarding the previous §112 rejections, the claims have been amended to correspond with the interpretation identified in the previous Office action; accordingly, the previous §112 rejections are withdrawn.
	Regarding the previous §103 rejections, Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-37025 A (cited in Applicant’s August 31, 2020, IDS, references herein will be made to the translation provided by Applicant with the IDS, “Saito”) in view of U.S. Patent Application Publication No. 2010/0149638 to Kashima et al.
	Regarding Claim 1, Saito would have rendered obvious, based on an understanding of the reference and its teachings/suggestions from the provided 
	Saito does not explicitly disclose that the first optical compensation plate is formed of a film on a transparent substrate.
	Kashima discloses an optical functional film, such as a negative C-plate, and teaches that a traditional structure includes a transparent substrate 71, an alignment layer 72, and a retardation layer 73 (e.g., paragraph [0008]).  Kashima further teaches an improvement on the traditional structure by omitting the alignment layer such that a negative C-plate may be formed by disposing an optical functional layer directly onto a transparent substrate, which achieves improved adhesion and transparency, and 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Saito such that the first optical compensation plate is formed of a film on a transparent substrate, as suggested by Kashima, as a suitable configuration for a negative C-plate (e.g., MPEP § 2144.07), and also to achieve improved adhesion and transparency, and improved durability and stability in the optical characteristics.
	Regarding Claim 2, the combination of Saito and Kashima (citing to Saito) would have rendered obvious wherein a polarization element 15b arranged between a light source 12 (e.g., Fig. 1 showing the overall system) and the liquid crystal panel on an optical path from the light source is included, and when a polarization direction of incident light from the polarization element to a side of the liquid crystal panel is regarded as an incident polarization direction, the second optical compensation plate 15e is arranged in such a manner that a direction of a slow axis is substantially parallel to the incident polarization direction (paragraphs [0083]–[0089] suggest compensating phase differences introduced by the liquid crystal layer be adjusting the relationship between the polarization direction of incident light, 151b, and the rotation angle of the second optical compensation plate 15e, and it would have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the relationship between these elements, as suggested by Saito, as a matter of design choice, including the claimed configuration, in particular where Applicant has not disclosed that the claimed configuration is for a particular unobvious purpose, produces an unexpected significant 
	Regarding Claim 3, the combination of Saito and Kashima (citing to Saito) would have rendered obvious wherein the first optical compensation plate is arranged with being tilted in a same direction as a tilt direction of a liquid crystal of the liquid crystal panel from a state parallel to the liquid crystal panel (e.g., paragraph [0077]).
	Regarding Claim 4, the combination of Saito and Kashima (citing to Saito) would have rendered obvious wherein a tilt angle of the first optical compensation plate from the parallel state is set to an angle equal to or less than a pre-tilt angle of the liquid crystal panel (paragraph [0077]). 
	Regarding Claim 5, the combination of Saito and Kashima (citing to Saito) would have rendered obvious wherein the first and second optical compensation plates are arranged in such a manner that light having passed through the liquid crystal panel passes through the first optical compensation plate and the second optical compensation plate in this order (e.g., Fig. 3).
	Regarding Claim 9, the combination of Saito and Kashima (citing to Saito) would have rendered obvious wherein the second optical compensation plate is arranged parallel to the liquid crystal panel (e.g., Figs. 3, 4, and 7). 
	Regarding Claim 12, the combination of Saito and Kashima (citing to Saito) would have rendered obvious wherein a rotation adjustment mechanism configured to adjust a rotation angle of the second optical compensation plate about an axis substantially parallel to either a thickness direction of the second optical compensation plate or a thickness direction of the liquid crystal panel is included (e.g., Fig. 4, 

	Regarding Claim 14, Saito would have rendered obvious (e.g., Figs. 1 and 3–7 and their corresponding description) a display method for performing image display by projecting light from a light source 12 via: a vertical alignment liquid crystal panel 15c; a first optical compensation plate 15a including a medium having a smaller refractive index in a thickness direction than in an in-plane direction (paragraphs [0071]–[0072] teach a negative C-plate with nx=ny>nz, satisfying the condition), and being arranged with being tilted from a state parallel to the liquid crystal panel (paragraph [0077]), at a position at which light having passed through the liquid crystal panel or not having passed through the liquid crystal panel enters (e.g., Figs. 3, 4, and 7); and a second optical compensation plate 15e having refractive index aeolotropy (anisotropy) at least in an in-plane direction (paragraphs [0073]–[0074], suggesting a biaxial plate or an A-plate, with either nx>ny=nz, or nx>ny>nz, illustrating aeolotropy at least in the in-plane or xy direction), and being arranged at a position at which light having passed through the liquid crystal panel or not having passed through the liquid crystal panel enters (e.g., Figs. 3, 4, and 7).
	Saito does not explicitly disclose that the first optical compensation plate is formed of a film on a transparent substrate.
	Kashima discloses an optical functional film, such as a negative C-plate, and teaches that a traditional structure includes a transparent substrate 71, an alignment layer 72, and a retardation layer 73 (e.g., paragraph [0008]).  Kashima further teaches 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Saito such that the first optical compensation plate is formed of a film on a transparent substrate, as suggested by Kashima, as a suitable configuration for a negative C-plate (e.g., MPEP § 2144.07), and also to achieve improved adhesion and transparency, and improved durability and stability in the optical characteristics.

Claims 6, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito and Kashima in view of U.S. Patent Application Publication No. 2016/0054500 to Koike.
	Regarding Claim 6, Saito suggests a rod-shaped liquid crystal compound, a uniaxially stretched polymer such as polycarbonate, or a stretched cellulose ester for the second optical compensation film 15e (paragraphs [0073]–[0074]), and thus does not explicitly disclose wherein the second optical compensation plate includes inorganic material. 
	Koike discloses a phase difference compensating projecting device, and teaches that a birefringent compensating element 43 (similar to 15e of Saito) may be formed of using inorganic material for improved light and heat resistance (e.g., paragraph [0108]).

	Regarding Claim 7, the combination of Saito, Kashima, and Koike would have rendered obvious wherein, when axes orthogonal to each other in an in-plane direction are defined as an x-axis and a y-axis, and an axis parallel to a thickness direction is defined as a z-axis, in the second optical compensation plate, a refractive index in an x-axis direction becomes largest, and refractive indices in a y-axis direction and a z-axis direction are different (e.g., paragraph [0074] of Saito).
	Regarding Claim 11, the combination of Saito, Kashima, and Koike would have rendered obvious wherein the liquid crystal panel is a reflective liquid crystal panel (where Saito illustrates a transmissive LC panel, e.g., Fig. 3, but Koike illustrates a similar projection device using a reflective panel 41, and selecting between known configurations useful for similar purposes would have been obvious, e.g., MPEP § 2144.06 and 2144.07), a polarization element (15b of Saito; 42 of Koike) arranged between a light source (12 of Saito; “incident light” of Koike) and the liquid crystal panel on an optical path from the light source is included, and the first and second optical compensation plates are arranged between the polarization element and the liquid crystal panel (Fig. 3 of Saito). 
	Regarding Claim 13, the combination of Saito, Kashima, and Koike would have rendered obvious wherein the film of the first optical compensation plate includes an inorganic material (e.g., paragraphs [0108–[0109] of Koike, for improved light and heat resistance, and to facilitate manufacture). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito and Kashima, in view of JP 2009-25541 A (cited in Applicant’s August 31, 2020, IDS, references herein will be made to the translation provided by Applicant with the IDS, “Tateno”).
	Regarding Claim 10, Saito does not explicitly disclose wherein the first optical compensation plate and the second optical compensation plate are integrated together (where Saito illustrates them as separate components, though forming them integrally may have been obvious as a matter of design choice, e.g., MPEP § 2144.04 (V)). 
	Tateno discloses an optical compensation method for a projector, and teaches forming an optical compensation element 15a (similar to 15a of Saito) integrally with optical anisotropic layer 513 (similar to 15e of Saito, also inclined corresponding to a pretilt of liquid crystals) (e.g., paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Saito such that the first optical compensation plate and the second optical compensation plate are integrated together, as suggested by Tateno, to simplify manufacture and reduce thickness of the device; and also where forming separate components integrally may be an engineering choice (e.g., MPEP § 2144.04(V)), and where Tateno demonstrates the feasibility of such a configuration used as an optical compensation element in a projector display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN CROCKETT/Primary Examiner, Art Unit 2871